UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Six Class date 1-year 5-year 10-year months 1-year 5-year 10-year A 1-3-92 36.49 7.83 1.99 30.26 36.49 33.47 18.21 B 10-4-85 36.39 7.69 2.04 29.90 36.39 32.99 18.59 C 3-1-99 34.19 7.53 2.18 27.46 34.19 32.40 19.81 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.36%, Class B  2.06% and ClassC  2.06%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 4-30-99 $8,141 $8,141 $7,779 C 2 4-30-99 8,019 8,019 7,779 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 1500 Bank Index 3  is an unmanaged index of banking sector stocks in the S&P 1500 index. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded commonstocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $734.20 $6.88 Class B 1,000.00 731.30 9.87 Class C 1,000.00 731.40 9.87 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A 1,000.00 $1,016.90 $8.00 Class B 1,000.00 1,013.40 11.48 Class C 1,000.00 1,013.40 11.48 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.60%, 2.30%, and 2.30% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top 10 holdings 1 JPMorgan Chase & Co. 5.2% Bank of New York Mellon Corp. 3.7% Cullen/Frost Bankers, Inc. 4.8% Commerce Bancshares, Inc. 3.7% PNC Financial Services Group, Inc. 4.2% U.S. Bancorp. 3.5% Bank of America Corp. 4.2% Signature Bank 3.4% M&T Bank Corp. 4.0% Hancock Holding Co. 3.1% Industry composition Regional banks 56% Asset management & custody banks 8% Diversified financial services 11% Thrifts & mortgage finance 8% U.S. government agency 10% Diversified banks 7% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. 10 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Interest Maturity Credit Par value Issuer rate date rating (A) Value Bonds 0.28% (Cost $3,720,119) Regional Banks 0.28% CBG Florida REIT Corp. (S) 7.114% 05-29-49 CC $3,900 205,865 Webster Capital Trust IV (P) 7.650 06-15-37 BB 3,275 1,401,052 Issuer Shares Value Common stocks 85.71% (Cost $386,454,208) Asset Management & Custody Banks 7.98% Bank of New York Mellon Corp. 849,327 21,640,853 Northern Trust Corp. 176,543 9,596,878 State Street Corp. 436,365 14,893,137 Diversified Banks 7.06% Comerica, Inc. 171,939 3,607,280 U.S. Bancorp. 1,103,330 20,102,673 Wells Fargo & Co. 854,488 17,098,305 Diversified Financial Services 9.47% Bank of America Corp. 2,734,487 24,418,969 JPMorgan Chase & Co. 917,829 30,288,357 Regional Banks 53.33% Bank of Marin Bancorp 30,551 783,281 BB&T Corp. (L) 519,785 12,132,459 Bryn Mawr Bank Corp. 383,866 7,535,839 City Holding Co. 85,307 2,516,529 CoBiz Financial, Inc. (L) 487,167 2,859,840 Commerce Bancshares, Inc. 637,458 21,100,820 Cullen/Frost Bankers, Inc. 584,233 27,512,898 F.N.B. Corp. 1,025,443 7,711,549 Hancock Holding Co. 465,709 17,637,498 IBERIANBANK Corp. 196,541 8,979,272 Independent Bank Corp. 661,840 13,210,905 Investors Bancorp, Inc. (I) 93,367 855,498 KeyCorp 1,068,543 6,571,718 M&T Bank Corp. (L) 437,634 22,955,424 MB Financial, Inc. 330,972 4,511,530 Pacific Continental Corp. 480,451 5,516,232 See notes to financial statements Semiannual report | Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Pinnacle Financial Partners, Inc. (I) 101,266 $1,807,085 PNC Financial Services Group, Inc. 615,345 24,430,348 Prosperity Bancshares, Inc. 545,477 15,148,702 S.Y. Bancorp, Inc. 59,049 1,489,922 SCBT Financial Corp. 222,296 5,129,015 Signature Bank (I) 715,935 19,467,061 Southcoast Financial Corp. (I) 138,192 767,121 SunTrust Banks, Inc. 397,906 5,746,181 SVB Financial Group (I) 656,039 13,619,972 Synovus Financial Corp. 675,649 2,182,440 TCF Financial Corp. (L) 1,004,302 13,970,244 Texas Capital Bancshares, Inc. (I) 575,934 8,063,482 TriCo Bancshares 377,688 6,043,456 Washington Trust Bancorp, Inc. 401,861 7,334,492 Westamerica Bancorp (L) 258,086 13,842,654 Zions Bancorp (L) 620,375 6,781,016 Thrifts & Mortgage Finance 7.87% Beneficial Mutual Bancorp, Inc. (I) 14,904 149,934 Berkshire Hills Bancorp, Inc. 321,034 7,242,527 Dime Community Bancshares, Inc. 265,847 2,217,164 ESSA Bancorp, Inc. 161,539 2,203,392 Flushing Financial Corp. 260,490 2,399,113 Hudson City Bancorp, Inc. 546,190 6,860,146 Northwest Bancorp, Inc. 192,356 3,381,618 Parkvale Financial Corp. 33,000 350,130 Peoples United Financial, Inc. 1,121,135 17,512,129 WSFS Financial Corp. 115,725 3,137,305 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.34% (Cost $11,604,218) Diversified Banks 0.14% Wells Fargo & Co., 8.000% (L) A 43,645 807,433 Diversified Financial Services 1.90% Bank of America Corp., 8.200% BB 375,327 5,659,888 Bank of America Corp., 8.625% BB 381,964 5,344,310 Regional Banks 0.30% Fifth Third Capital Trust V, 7.25% BBB 41,634 537,078 Fifth Third Capital Trust VI, 7.25% BBB 46,372 598,199 Fifth Third Capital Trust VII, 8.875% BBB 12,004 181,860 Keycorp Capital VIII, 7.00% BB+ 18,355 230,172 Keycorp Capital X, 8.00% BB+ 12,646 174,768 See notes to financial statements 12 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Convertible preferred stocks 1.67% (Cost $13,152,913) Regional Banks 1.67% Fifth Third Bancorp, 8.50% BBB 34,972 2,026,150 Huntington Bancshares, Inc., 8.50% Ba2 10,505 5,371,830 South Financial Group, Inc., 10.00% BB 1,852 349,370 South Financial Group, Inc., 10.00% BB 5,384 1,161,500 Webster Financial Corp., 8.50% BB 2,333 745,000 Interest Issuer rate Shares Value Short-term investments 18.77% (Cost $108,433,985) Cash Equivalents 8.51% John Hancock Cash Investment Trust (T)(W) 0.7696% (Y) 49,138 49,138,197 Interest Maturity Par value Issuer, description rate date Value U.S. Government Agency 10.26% Federal Home Loan Bank, Discount Note Zero 05-01-09 $47,500 47,500,000 U.S. Treasury Bill Zero 06-25-09 11,800 11,795,788 Total investments (Cost $523,365,443)  108.77% Liabilities in excess of other assets (8.77%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security. (L) All or a portion of this security is on loan as of April 30, 2009. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. The security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2009.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $523,515,153. Net unrealized appreciation aggregated $105,027,700, of which $173,647,950 related to appreciated investment securities and $68,620,250 related to depreciated investment securities. See notes to financial statements Semiannual report | Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $474,227,246) including $47,115,921 of securities loaned (Note 2) $579,404,656 Investments in affiliated issuers, at value (Cost $49,138,197) (Note 2) 49,138,197 Total investments, at value (Cost $523,365,443) Cash 98,898 Receivable for fund shares sold 244,984 Dividends and interest receivable 1,419,756 Receivable for security lending income 271,031 Other receivables and prepaid assets 220,196 Total assets Liabilities Payable for investments purchased 2,158,013 Payable for fund shares repurchased 463,297 Payable upon return of securities loaned (Note 2) 49,138,197 Payable to affiliates Accounting and legal services fees 28,580 Transfer agent fees 163,054 Distribution and service fees 172,405 Trustees fees 184,099 Management fees 355,891 Other liabilities and accrued expenses 268,113 Total liabilities Net assets Capital paid-in $488,185,637 Undistributed net investment income 714,541 Accumulated net realized gain (loss) on investments (16,211,519) Net unrealized appreciation on investments 105,177,410 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($520,974,544 ÷ 47,109,336 shares) $11.06 Class B ($32,776,116 ÷ 3,023,254 shares) 1 $10.84 Class C ($24,115,409 ÷ 2,222,064 shares) 1 $10.85 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $11.64 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $11,477,368 Securities lending 623,791 Interest 301,926 Total investment income Expenses Investment management fees (Note 5) 2,432,841 Distribution and service fees (Note 5) 1,142,419 Transfer agent fees (Note 5) 1,123,601 State registration fees 7,471 Printing and postage fees 93,451 Professional fees 38,346 Custodian fees 42,467 Registration and filing fees 18,357 Accounting and legal services fees (Note 5) 44,980 Trustees fees 25,582 Proxy fees 176,015 Miscellaneous 3,164 Total expenses Less expense reductions (Note 5) (219) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments in unaffiliated issuers (16,024,551) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (231,747,919) Options written (1,322) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment income $7,254,610 $22,634,179 Net realized gain (loss) (16,024,551) 132,822,851 Change in net unrealized appreciation (depreciation) (231,749,241) (467,987,873) Decrease in net assets resulting from operations Distributions to shareholders From net investment income Class A (7,162,846) (21,499,004) Class B (342,370) (1,256,758) Class C (236,329) (529,681) From net realized gain Class A (99,741,906) (308,940,850) Class B (7,055,665) (30,312,408) Class C (4,686,344) (8,325,933) Total distributions From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 905,880,621 1,428,219,392 End of period Undistributed net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements 16 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment income 2 0.14 0.47 0.66 0.67 0.68 0.61 Net realized andunrealized gain (loss) oninvestments (4.78) (7.04) (2.28) 4.33 0.52 5.07 Total from investment operations Less distributions From netinvestment income (0.16) (0.52) (0.68) (0.70) (0.69) (0.58) From netrealized gain (2.33) (8.78) (5.43) (4.27) (4.08) (2.57) Net asset value, end ofperiod Total return (%) 3 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $521 $813 $1,268 $1,702 $1,717 $1,587 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.60 6 1.35 1.27 1.29 1.33 1.34 Expenses netof all fee waivers 1.60 6 1.35 1.27 1.29 1.33 1.34 Expenses netof all fee waivers andcredits 1.60 6 1.35 1.27 1.29 1.33 1.34 Net investment income 2.43 6 2.33 1.76 1.66 1.62 1.44 Portfolio turnover (%) 21 23 13 7 3 5 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Not annualized. 5 Total return would have been lower had certain expenses not been reduced during the period shown. 6 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment income 2 0.10 0.34 0.38 0.38 0.35 0.30 Net realized andunrealized gain (loss) oninvestments (4.71) (6.97) (2.25) 4.28 0.55 5.04 Total from investment operations Less distributions From netinvestment income (0.11) (0.36) (0.41) (0.41) (0.39) (0.29) From netrealized gain (2.33) (8.78) (5.43) (4.27) (4.08) (2.57) Net asset value, end ofperiod Total return (%) 3 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $33 $55 $125 $261 $385 $885 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.30 6 2.07 1.98 1.99 2.03 2.04 Expenses netof all fee waivers 2.30 6 2.06 1.98 1.99 2.03 2.04 Expenses netof all fee waivers andcredits 2.30 6 2.06 1.98 1.99 2.03 2.04 Net investment income 1.73 6 1.64 1.03 0.95 0.84 0.70 Portfolio turnover (%) 21 23 13 7 3 5 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Not annualized. 5 Total return would have been lower had certain expenses not been reduced during the period shown. 6 Annualized. CLASS C SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment income 2 0.10 0.31 0.38 0.39 0.37 0.30 Net realized andunrealized gain (loss) oninvestments (4.71) (6.93) (2.25) 4.27 0.53 5.04 Total from investment operations Less distributions From netinvestment income (0.11) (0.36) (0.41) (0.41) (0.39) (0.29) From netrealized gain (2.33) (8.78) (5.43) (4.27) (4.08) (2.57) Net asset value, end ofperiod Total return (%) 3 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $24 $37 $35 $45 $43 $52 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.30 6 2.06 1.98 1.99 2.03 2.04 Expenses netof all fee waivers 2.30 6 2.06 1.98 1.99 2.03 2.04 Expenses netof all fee waivers andcredits 2.30 6 2.06 1.98 1.99 2.03 2.04 Net investment income 1.73 6 1.59 1.04 0.96 0.90 0.72 Portfolio turnover (%) 21 23 13 7 3 5 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Not annualized. 5 Total return would have been lower had certain expenses not been reduced during the period shown. 6 Annualized. See notes to financial statements 18 Regional Bank Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
